Title: To Thomas Jefferson from Sylvanus Bourne, 15 April 1804
From: Bourne, Sylvanus
To: Jefferson, Thomas


          
            Sir—
            Amer. Consulate Amster. April 15 1804
          
          Thirteen years residence abroad in foreign Countries having in no degree diminished the affection I bear my own, nor impaired the obligations I owe to its Govt, it is with heartfelt Satisfaction that I have heard of the late acquisition of Louisiana by the U: States, through means equally temperate as they are honorable to the Agents of this important negotiation. It affords indeed a source of laudable triumph to every Liberal & well informed American to reflect that while in Europe & other parts of the World, not even the most trifling aditions of territory are made but with torrents of blood, an extensive & flourishing Country has been added to ours thro the medium of Compact & a just equivalent—
          Permit me therefore Sir to tender you my sincere Congratulations on an event so auspicious to the future Interests & Welfare of the U: States & to hope that while other nations may learn & proffit of the noble example of enlightened policy exbited by our Govt in this transaction, our own Citizens may be found capable of duly improving the advantages it presents & long enjoy them in social peace & prosperity.
          In these sentiments & with those of the highest respect I have the honor to be Yr Ob Servt
          
            S. Bourne
          
        